Jfn tbe Wniteb ~tates QC:ourt of jfeberal QCiaitns
                                        No. 17-173C
                                  (Filed August 31, 2017)
                                 NOT FOR PUBLICATION
                                                                      FILED
************************                                            AUG 3 1 2017
                                         *                         U.S. COURT OF
                                         *                        FEDERAL CLAIMS
RONALD FRANCIS CROTEAU,                  *
                                         *
                    Plaintiff,           *
             v.                          *
                                         *
THE UNITED STATES,                       *
                                         *
                    Defendant.           *
                                         *
************************

                                        ORDER

       On August 14, 2017, the Clerk's office received a package of documents
submitted by plaintiff. These documents were not filed when received because they
failed to comply with rules of our court --- most prominently, t he requirement that
an original and two copies of each document be submitted for filing under Rule
5.5(d)(2) of the Rules of the United States Court of Federal Claims (RCFC).
Although plaintiff submitted just one photocopy of each document, and not the
original, signed copy, the Court will excuse this defect in light of plaintiff's prose
status.

        The documents submitted are of an irregular nature, consisting of a cover
sheet purporting to instruct the Clerk on the order in which plaintiff desires the
documents to be filed , and twelve separate papers which he designates as motions
of various sorts. The cover sheet submitted by Mr. Croteau will be returned to him,
as it is not in a form recognizable for filing. Although it is difficult to discern the
meaning of many if not all of the remaining papers, the Court has reviewed them to
determine whether and how each should be filed.

       The first, fourth, fifth, and sixth documents appear to have some
relationship, however tangential, to Mr. Croteau's argument that this court has
jurisdiction over his claim. The Clerk shall file these, collectively, as a
supplemental brief opposing the defendant's motion to dismiss the case. No
response from the government is required.
      The second, third, and seventh documents pertain to plaintiff's motion for a
default judgment. Although these were not timely submitted, the Clerk shall file
them, collectively, as a reply in support of plaintiff's motion for a default judgment.

       Plaintiff in the eighth document purports to request that our court forward
the paper to President Trump. That document consists mainly of a copy of the brief
that was t he sixth document submitted by plaintiff. This is an improper request
that is not provided for in our rules. The Clerk shall return this document to Mr.
Croteau.

      The ninth and tenth documents refer to prison disciplinary actions, and the
twelfth document contains the docket sheet for Mr. Croteau's criminal case. The
Clerk shall file these, collectively, as a status report.

       The eleventh document is entitled "MOTION HABEAS CORPUS
PROCEEDING BY VIDEO CONFERENCE". This document m ay be filed as an
application for a writ of habeas corpus. This court has no jurisdiction over such
application s. Ledford v. United States, 297 F.3d 1378, 1381 (Fed. Cir. 2002); 28
U .S.C. § 2241. Accordingly, this motion is DENIED.

        On t h e second page of the t hird document, Mr. Croteau sheds some light on
his previously-unexplained motion for a default judgment, which was filed June 9,
2017. He seems to believe th at t he government's motion to dismiss t he case was
filed a day late. Plaintiff misapprehends our court's method of calculating
deadlines. Per RCFC 6(a), a period of time is calculated excluding the day of the
event which triggered the period . Plaintiff's complaint was filed on February 6,
2017, while the government's r esponse was filed sixty days later, on April 7, 2017.
Therefore, the government's filing was timely. Plaintiff is also mistaken in claiming
that the government must file an answer within sixty days. The government may
instead file a motion under RCFC 12 or 56 a nd thereby alter the dea dline for filing
an answer. RCFC 12(a)(4); see Brandon v. United States, No. 15-600C, 2015 WL
5175142, at *1 (Fed. Cl. Sept. 3, 2015). Thus, plaintiff's motion for a default
judgment is DENIED.t

IT IS SO ORDERED.




t To the extent this motion can be construed as a request for oral argument
concerning the government's motion to dismiss the case, this, too is DENIED . The
Court at this time does not believe that oral argument would be useful regarding
that motion .
                                         -2-